Citation Nr: 1812356	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for acute back pain.

3.  Entitlement to service connection for right wrist condition.

4.  Entitlement to service connection for left wrist condition.

5.  Entitlement to service connection for right knee arthralgia.

6.  Entitlement to service connection for left knee arthralgia.

7.  Entitlement to service connection for right ankle sprain.

8.  Entitlement to service connection for left ankle sprain.

9.  Entitlement to service connection for tension headaches.


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1989 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran indicated that he wanted a Travel Board hearing regarding his appeal.  However, in September 2015, the Veteran stated that he wished to withdraw his request and have his appeal forwarded to the Board.  The Board finds that the request has been withdrawn.  38 C.F.R. § 20.704 (2017).

The issues of entitlement to service connection for a right wrist condition, right knee arthralgia, and tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral flat feet were noted at entry to service.  

2.  The most probative evidence of record indicates that pain is typical of flat feet and that any increase in severity of the Veteran's flat feet is due to the natural progression of the condition.  

3.  There is no currently diagnosed disability manifested by acute back pain that was incurred in or caused by service. 

4.  There is no current diagnosis of a left wrist condition that was incurred in or caused by service. 

5.  There is no currently diagnosed disability manifested by left knee arthralgia that was incurred in or caused by service.  

6.  There is no current diagnosis of a right ankle sprain or related condition that was incurred in or caused by service.

7.  There is no current diagnosis of a left ankle sprain or related condition that was incurred in or caused by service.


CONCLUSIONS OF LAW

1.  The preexisting bilateral flat feet were not aggravated by service.  38 U.S.C. §§ 1101, 1111, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

2.  The criteria for establishing service connection for acute back pain have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for establishing service connection for a left wrist condition have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  The criteria for establishing service connection for left knee arthralgia have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  The criteria for establishing service connection for a right ankle sprain have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

6.  The criteria for establishing service connection for a left ankle sprain have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, to establish direct service connection, there must be competent, credible evidence of a current disability, an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology if the disability is one that is listed in 38 C.F.R. § 3.309(a); Barr v. Nicholson, 21 Vet. App. at 307; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. § 1111.

If a pre-existing disorder is noted upon entry into service, service connection may still be granted based on aggravation during service of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, supra.
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran has contended that his claimed disabilities were incurred in or aggravated by service.  Specifically, he reported that he stood for long hours as a part of his duties as a mess specialist, aggravating his flat feet and contributing to bilateral knee and ankle disabilities.  He also experienced repetitive motion of his wrists as a part of his work.  He played basketball frequently and contends his wrist, knee, and ankle injuries were caused or aggravated by that activity and required running and other physical training.  Finally, he has contended that his back pain and tension headaches were caused from the bed and pillow he was provided while aboard submarines.

I.  Flat Feet

The Veteran's April 1987 service entrance examination contained a notation that he has pes planus, moderate, asymptomatic.  It was not considered disabling.  On an October 1987 report, the Veteran indicated he had a foot condition.  An August 1994 medical record noted bilateral pes planus.  The Veteran was diagnosed with plantar fasciitis in September 1994.  In an October 1994 treatment record, it was noted that the Veteran had a hallux and plantar fasciitis on his right foot, and bilateral tinea pedis.  He was placed on a profile and the use of shoe inserts was prescribed.  A November 1994 treatment record indicated low grade pain under the right heel.  In May 1995, he had pain in the central line of his right foot and his right heel and an injection was planned but never conducted.  He underwent physical therapy and had some improvement.  He received a Physical Readiness Test (PRT) waiver.

An x-ray examination conducted in March 1996 demonstrated normal mineralization, no fracture or dislocation, no degenerative changes, no foreign bodies, and no plantar calcaneal spur.  The Veteran reported pain on the first metatarsophalangeal (MP) joint when standing barefoot.  The x-ray indicated that the region of the first metatarsal was unremarkable.

In May 1996, the Veteran was seen for pain in his right foot that was a constant, dull ache, and that affected his ability to run and play basketball.  He also complained of pain lasting a month at the first MP joint when stomping.  In August 1996, the Veteran sought treatment for pain in the sole of his right foot.  He reported that the orthotics that he had previously been prescribed were fitted improperly.  He stated that they were to be re-ordered but this did not take place.  He reported that his duties as a mess specialist required him to spend every day on his feet which increased his foot pain.  He described foot pain with running and weakness in his right foot.  The clinician stated that his arches were almost flat and that his right foot was tender along the plantar fascia.  No pain was exhibited on range of motion.  The Veteran received a second PRT waiver.

In a July 1997 examination report, the clinician noted that the Veteran had plantar fasciitis in 1996 but it was now resolved and not considered disabling.  

In June 1999, the Veteran reported to clinicians that he had pain in his feet from standing for long hours and that he occasionally wore his shoe inserts but did not wear them all the time as pain increased with use of the inserts.  He received a PRT waiver from running.

An April 2001 treatment record stated that the Veteran had chronic plantar fasciitis due to flattened plantar arches and needed hard sole inserts.

The Veteran complained of a painful left heel in April 2001.  He reported that he was very active in sports and played basketball.  He was diagnosed with synovitis of the left foot and casted for functional orthotics.

At a March 2002 periodic examination, symptomatic pes planus was noted but not considered disabling.  

In a December 2006 examination report, pes planus was reported as occasionally symptomatic, but did not interfere with his duties and was not considered disabling.  The clinician stated that his flat feet occasionally caused a mild ache that resolved with rest.

The Veteran indicated in a February 2007 document that he had problems with his feet and intended to seek VA benefits upon release from service.

On the Veteran's March 2007 service separation examination report, the clinician recorded that the Veteran experienced pain in both feet when waking in the morning but that his flat feet were not considered disabling.

In July 2010, the Veteran complained of foot pain and was issued shoe inserts.  An x-ray examination revealed soft tissue prominence bilaterally.  In August 2010, he was diagnosed with onychomycosis with pes valgus.  

The Veteran underwent a VA examination in November 2011 where pain was indicated on use and manipulation.  No swelling, no calluses, no extreme tenderness, no pronation or marked pronation, and no deformity were observed.  Decreased longitudinal arch height on weight-bearing and inward bowing of the Achilles tendon were exhibited bilaterally.  An x-ray examination demonstrated no acute fracture or dislocation bilaterally, well-preserved bony architecture and joint spaces, and no plantar spurring.  The impression was soft tissue prominence bilaterally, most likely related to body habitus.  The examiner noted that the plantar fasciitis the Veteran experienced in the military completely cleared and he had not had a recurrence, and that it is typical of plantar fasciitis to occur and resolve.  He had pain from his flat feet which was typical of flat feet.  The examiner stated that it was his opinion that there was not a bilateral foot condition that occurred in or was caused by his military service.  The examiner also found that the Veteran's flat feet clearly and unmistakably existed prior to service, and were clearly and unmistakably not aggravated beyond natural progression by an in-service injury, event, or illness.

First, the Veteran's bilateral flat feet were noted upon enlistment into service.  As such, he is not presumed sound as to that disability.  In order for the presumption of aggravation to arise, the evidence must show that there was a permanent increase in the severity of bilateral flat feet during service.  

There is ample evidence in the record that the Veteran had complaints of foot pain in service.  He also had a bout of plantar fasciitis that resolved by July 1997 and has not reoccurred.  The Veteran has asserted that his flat feet worsened in service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to report pain while standing, marching, or running during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has stated that he continues to experience bilateral foot pain and pain was observed during the VA examination on use and manipulation.  

The Board finds that the opinion provided by the VA examiner is the most probative evidence as to the etiology of the Veteran's claimed bilateral foot disability.  The examiner found that the Veteran's bilateral flat feet were not aggravated during a period of active duty.  The opinion was based upon the evidence as a whole, including the Veteran's contentions, his reported history, and the medical evidence of record.  A detailed rationale was provided for the opinion and it is consistent with the medical record.  Although the Veteran experienced pain in his feet during service and was given orthotics and several waivers from aspects of duty due to symptoms from his flat feet, the examiner specifically found pain was typical of flat feet and that his condition was not aggravated beyond natural progression by service.  

Given the complex nature of the Veteran's foot complaints, the Board affords greater probative weight to the expert opinion of the medical professional of record who has concluded that the Veteran's bilateral flat feet were not aggravated beyond their natural progression by his military service.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Accordingly, service connection is not warranted.

II. Acute Back Pain

The Veteran's service entrance examination report was negative for any back condition.  

In May 1994, the Veteran reported pain in his back.  In March 2002, he stated he had recurrent back pain to an examiner who indicated there were no findings.  In December 2006, a clinician stated that the Veteran attributed his chronic back pain to his bed.  It was determined to not interfere with his duties or to be considered disabling.

Upon separation from service, the Veteran reported recurrent back pain and lower right back pain.  The examiner noted that back pain was controlled by nonsteroidal anti-inflammatory drugs (NSAIDs) and not considered disabling.  

A March 2009 x-ray examination revealed six lumboid vertebral bodies, mild narrowing at L6-S1, no evidence of acute fracture or subluxation.  The impression was no acute abnormality.

The Veteran underwent a VA examination in November 2011 at which he was diagnosed with acute back pain.  He reported to the examiner that he had back pain in service from sleeping on bunk beds while serving on submarines.  He stated that currently he had mild stiffness at time and that his back felt better when he got up and moved around.  Symptoms improved with relaxation, massage, Icy-Hot, and NSAIDs.  Upon examination, he had slightly limited range of motion.  Functional loss was less movement than normal and pain on movement.  The examiner stated that there were minimal objective findings of tenderness in the lumbar back and a subjective complaint of buttock-area tenderness.  X-ray examination revealed adequate vertebral body height, visible intervertebral disc space, no fractures or dislocations, and six lumbar vertebral bodies.  The examiner stated that the Veteran's complaints were arthritis-like complaints, but there was no arthritis found on radiograph.  Radiographs were unremarkable, but for the presence of six lumbar vertebra, which were determined to be a developmental anomaly and not an abnormality.  The examiner found that there was no diagnosed back condition that was incurred in or caused by service.

In February 2012, the Veteran was seen by VA clinicians with complaints of low back pain and neck pain with recent trauma from a motor vehicle accident.  X-ray examination revealed degenerative arthritis and thoracic spurring symptoms that worsened since the accident.  

A March 2012 x-ray examination revealed degenerative changes of the sacroiliac joints and no other abnormalities.

The Board recognizes the Veteran's lay complaints of back pain in service.  However, the Veteran himself attributed these symptoms to his sleeping arrangement.  No conditions of the back were diagnosed in service, and pain was treated with over-the-counter drugs and not considered disabling.  Following service, symptoms were reported consistent with arthritis-like complaints.  The VA examiner found no diagnosed back condition that was related to service.  Subsequent medical records denote degenerative changes, worsened by a motor vehicle accident.  

The Board finds that the opinion provided by the VA examiner is the most probative evidence as to the etiology of the Veteran's claimed back disability.  The opinion was based upon the evidence as a whole, including the Veteran's contentions, his reported history, and the medical evidence of record.  A detailed rationale was provided for the opinion and it is consistent with the medical record.  Although the Veteran experienced back pain in service, it was determined to be related to his sleeping arrangement and no condition of the back was diagnosed.  Further, there is no indication of any traumatic event, arthritis, or any degenerative changes in service; as such, any findings in the record regarding degenerative changes of the back are unrelated to service.

Given the complex nature of any musculoskeletal disability, the Board affords greater probative weight to the expert opinion of the medical professional of record who has concluded that there is no diagnosed back condition that was incurred in or caused by service.  See Jandreau v. Nicholson, 492 F.3d at 1372.  Accordingly, service connection is not warranted.

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

III.  Left Wrist Condition

The Veteran's service entrance examination, STRs, and service separation examination are all negative for symptoms, treatment, or any diagnoses regarding the left wrist.  

In June 2010, the Veteran complained of left hand and arm pain that occurred after repetitive movements from his work as a postal worker.  He was ruled out for fracture, told he had a nerve and muscle sprain, and given ibuprofen and Tramadol for pain.

The Veteran underwent a VA examination in November 2011 at which no condition of the left wrist was diagnosed.  He exhibited slightly limited range of motion, but the examiner determined this to be consistent with body habitus and age.  There was slight, subjective left wrist tenderness over the medial and lateral joint spaces, but no statement of pain with lateral or medial wrist movement.  There were no objective symptoms.  The examiner determined there was no injury in service and no current disability.

The Board finds that there is no competent and credible evidence of a left wrist injury or event in service, nor is there evidence of a current disability.  Accordingly, service connection is denied.  See 38 C.F.R. 3.303(a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  

IV.  Left Knee Arthralgia

The Veteran's service entrance examination was negative for any knee condition.  

In a July 1997 examination, mild bilateral knee pain after running or playing basketball was noted.  The Veteran reported a previous swollen left knee that was sports-related.  The examiner stated that this resolved on its own after the injury.  There was no giving out, no locking, and the Veteran was not taking medication for his knees.  The examiner determined any condition of his knees was not considered disabling.

An April 2001 treatment record reported a history of left knee pain.

The Veteran reported at separation that he had bilateral knee trouble, with more pain in the right knee than in the left and that he wears braces on both knees during physical activity.  The examiner noted that his knee pain was controlled and not considered disabling.

At a November 2011 VA examination, the Veteran reported that whenever he twisted his left ankle in service, he twisted his left knee as well.  He complained of bilateral knee pain and stiffness in the mornings for less than thirty minutes which recurred when he started moving again after prolonged immobility.  He estimated that his left knee pain was 10 out of 10 on a pain scale, taking up to eight hours to improve, once per week.  He stated that pain was worse if prolonged walking, running, or other exercise, and better with relaxation, non-use, or putting a pillow under the knees.  He used ice for swelling and Motrin for pain.  Range of motion was slightly limited and painful upon flexion.  The examiner determined this was due to body habitus.  The left knee was objectively tender over the joint space anteriorly, both laterally and medially, with vague tenderness in the popliteal fossa and tenderness superior to the patella in the distal tendon.  The Veteran reported occasionally using a knee pressure device at times to provide pressure sensation on the anterior patellar tendon area.  An x-ray revealed a small, left joint effusion and possible mild superficial soft tissue edema, but no significant degenerative changes.  The examiner determined that the Veteran's contention that each time he injured his left ankle in service, he injured his left knee, was not supported by the STRs.  No diagnosis was given for the left knee and the examiner found that there was no left knee condition incurred in or caused by service.  

The Board recognizes the Veteran's complaints of left knee pain.  He is competent to give evidence about what he experienced; for example, he is competent to report pain while standing, playing basketball, or running during service.  See Washington v. Nicholson, 19 Vet. App. at 368.  The Veteran has stated that he continues to experience pain and tenderness was observed during the VA examination.  Although the Veteran's statements are competent to describe his history of pain, as the cause of any musculoskeletal condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a knee disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
  
The Board finds that the opinion provided by the VA examiner is the most probative evidence as to the etiology of the Veteran's claimed left knee disability.  The opinion was based upon the evidence as a whole, including the Veteran's contentions, his reported history, and the medical evidence of record.  A detailed rationale was provided for the opinion and it is consistent with the medical record.  

Although the Veteran clearly experienced pain in his left knee in service, there was no condition contemporaneously diagnosed.  Likewise, there has been no diagnosed condition subsequent to service.  Accordingly, service connection for left knee arthralgia is not warranted.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  

V.  Right Ankle Sprain

The Veteran's service entrance examination was negative for any ankle condition.  

A July 1997 routine examination report indicated that the Veteran had a swollen and painful right ankle.  The examiner noted that this was a sports-related injury that resolved on its own.  The examiner also reported laxity in the Veteran's ankles with frequent twisting injuries that were not considered disabling.

In May 2002, the Veteran sprained his right ankle.  In a June 2003 treatment note, the Veteran was seen for another right ankle sprain that occurred while playing softball and it was noted that the Veteran had a history of right ankle sprains, resolved with physical therapy.  Examination revealed a mild edema to the lateral malleolus that was very mildly tender to pressure.  Rest, ice, and pain-killers were prescribed.  In July 2003, the Veteran reinjured his right ankle while running, resulting in mild swelling, tenderness, and a mild antalgic gait.  The diagnosis was a resolving right ankle sprain.  The Veteran underwent physical therapy for one month and was reevaluated in August 2003.  He reported intermittent and variable intensity pain with certain motions and increased stiffness in the morning.  His ankle had full range of motion and he had a normal gait, but there was remaining effusion and swelling.  He was diagnosed with resolving right ankle sprain and discharged from physical therapy, but he was able to perform his job.

The Veteran's service separation examination was negative for any ankle condition.  

The Veteran underwent a VA examination in November 2011 where he reported that his bilateral ankles were at times stiff in the morning, but feeling well and functioning well within thirty minutes.  They also became painful after prolonged immobility.  He reported the pain level in the right ankle as 8 out of 10 that improved within an hour, two to three times per week.  He stated he used ice for swelling and Motrin for pain.  Upon examination, there was slightly decreased range-of-motion, but no pain on motion.  The examiner found the slight reduction in flexion and extension to be due to age and body habitus.  There was pain described upon palpation, no loss of muscle strength, no laxity, and no ankylosis.  The examiner determined that pain in the anterior lower leg was more likely to be muscular rather than in the bone.  The examiner stated that although the Veteran reported diffuse tenderness to palpation about the entire ankle, there were no objective findings of pain, no abnormalities, no edema, no swelling, and no other finding to suggest a prior ankle injury.  X-ray examination revealed a tiny density adjacent to the posterior malleolus which suggested a very minute avulsion-type fracture.  The examiner stated that this was a recent finding and "clearly not related to his time in the military."

The examiner ultimately determined that the Veteran's STRs showed he had ankle sprains that were resolved by August 2003; the normal course for an ankle sprain is a period of acute pain followed by gradual resolution, and that appeared to be the course that the Veteran had with each of the sprains he had in the military.  He continued that it was possible for the patient to have further sprains of the ankle, but they were not continuations of the earlier ankle sprains, but new injuries unrelated to prior sprains.  Accordingly, he found that any ankle condition was not related to or caused by military service.

The Board recognizes the Veteran's complaints of right ankle pain.  He is competent to give evidence about what he experienced.  The Veteran has stated that he continues to experience pain and stiffness.  Although the Veteran's statements are competent to describe his history of pain, as the cause of any musculoskeletal condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of an ankle disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  
  
The Board finds that the opinion provided by the VA examiner is the most probative evidence as to the etiology of the Veteran's claimed right ankle disability.  The opinion was based upon the evidence as a whole, including the Veteran's contentions, his reported history, and the medical evidence of record.  A detailed rationale was provided for the opinion and it is consistent with the medical record.  

Although the Veteran clearly experienced right ankle sprains in service, the probative evidence of record indicates that there is no resulting current diagnosis of the right ankle. Any subsequent sprains have been determined to be new injuries, unrelated to the in-service sprains.  Accordingly, service connection for right ankle sprain is not warranted.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  

VI.  Left Ankle Sprain

The Veteran's service entrance examination was negative for any ankle condition.  

A July 1997 routine examination report indicated that the Veteran had a swollen and painful left ankle.  The examiner noted that this was a sports-related injury that resolved on its own.  The examiner also reported laxity in the Veteran's ankles with frequent twisting injuries that were not considered disabling.

In January 2000, the Veteran hurt his left ankle playing basketball.  There was tenderness upon palpation to the lateral malleolus arch with minimal swelling.  An x-ray examination revealed an avulsion fracture, but it could not be determined whether this was a new or old injury.  He was issued a neoprene air cast.

In February 2000, the Veteran sought treatment for left ankle pain lasting three weeks.  He was restricted from doing certain exercises.  

The Veteran again sprained his left ankle playing basketball in January 2002.  An x-ray found an essentially unremarkable-appearing left ankle.  He was restricted to light duty.  He was seen for a follow-up later that month, stating he was doing well and able to play basketball recently without difficulty.  He had a normal gait, minimal swelling to the lateral ankle, and tenderness to palpation.  He was diagnosed with resolving left ankle sprain.  At another follow-up in February 2002, an x-ray examination was negative for fracture.  He had a normal gait, minimal swelling to the lateral ankle, and tenderness to palpation.  He was diagnosed with a resolving second degree ankle sprain.  He began rehabilitation of the ankle.  

The Veteran returned for re-evaluation of his left ankle in April 2002.  He reported continued pain with lateral movements.  He had a normal gait, no swelling, no ecchymosis, and tenderness to palpation.  He was diagnosed with resolving left ankle sprain, with his recovery goals partially met.  

An April 2002 progress note indicated continued rehabilitation of the left ankle consisting of specific exercises and ice after treatment.  A May 2002 progress note also indicated continued rehabilitation of the left ankle by similar means.

In May 2002, the Veteran's left ankle was re-evaluated.  He reported his ankle was feeling better.  He had a mild antalgic gait and minimal swelling to the left lateral ankle.  It was determined that his goals for recovery were partially met and that rehabilitation of the ankle should continue.

An August 2003 treatment note demonstrated full ankle range of motion bilaterally.

The Veteran's service separation examination was negative for any ankle condition.

A September 2011 x-ray examination revealed a small left joint effusion but significant change since previous examinations.

The Veteran underwent a VA examination in November 2011 where he reported that his bilateral ankles were at times stiff in the morning, but feeling well and functioning well within thirty minutes.  They also become painful after prolonged immobility.  He reported left ankle pain of 6 out of 10 that improved within one hour, two to three times per week.  He stated he used ice for swelling and Motrin for pain.  Upon examination, there was slightly decreased range-of-motion, but no pain on motion.  The examiner found the slight reduction in flexion and extension to be due to age and body habitus.  There was pain described upon palpation, no loss of muscle strength, no laxity, and no ankylosis.  The examiner determined that pain in the anterior lower leg was more likely to be muscular rather than in the bone.  The examiner stated that although the Veteran reported diffuse tenderness to palpation about the entire ankle, there were no objective findings of pain, no abnormalities, no edema, no swelling, and no other finding to suggest a prior ankle injury.  

The examiner ultimately determined that the Veteran's STRs indicated he had left ankle sprains that were resolved by June 2002; the normal course for an ankle sprain is a period of acute pain followed by gradual resolution, and that appeared to be the course that the Veteran had with each of the sprains he had in the military.  He continued that it was possible for the patient to have further sprains of the ankle, but they were not continuations of the earlier ankle sprains, but new injuries unrelated to prior sprains.  Accordingly, he found that any ankle condition was not related to or caused by military service.

The Board recognizes the Veteran's complaints of left ankle pain.  He is competent to give evidence about what he experienced.  The Veteran has stated that he continues to experience pain and stiffness.  Although the Veteran's statements are competent to describe his history of pain, as the cause of any musculoskeletal condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of an ankle disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence.  
  
The Board finds that the opinion provided by the VA examiner is the most probative evidence as to the etiology of the Veteran's claimed left ankle disability.  The opinion was based upon the evidence as a whole, including the Veteran's contentions, his reported history, and the medical evidence of record.  A detailed rationale was provided for the opinion and it is consistent with the medical record.  

Although the Veteran clearly experienced left ankle sprains in service, the probative evidence of record indicates that there is no resulting current diagnosis of the left ankle. Any subsequent sprains have been determined to be new injuries, unrelated to the in-service sprains.  Accordingly, service connection for left ankle sprain is not warranted.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  


ORDER

Service connection for flat feet is denied.

Service connection for acute back pain is denied.

Service connection for a left wrist condition is denied.

Service connection for left knee arthralgia is denied.

Service connection for a right ankle sprain is denied.

Service connection for a left ankle sprain is denied.


REMAND

I.  Right Wrist Condition

The Veteran's service entrance examination was negative for any wrist condition.  In February 1997 the Veteran sought treatment for right wrist pain.  X-rays were within normal limits.  In October 2000, the Veteran complained of a two-year history of right wrist pain.  An x-ray examination had normal results.

In June 2001, the Veteran fell on his outstretched right hand while playing softball.  An x-ray examination revealed no acute bony trauma.  An August 2001 x-ray examination revealed no apparent acute osseous abnormality of the right hand or wrist and mild soft tissue swelling overlying the dorsal aspect of the metacarpophalangeal joints.  He was thought to have a wrist sprain.  A September 2001 medical record noted chronic right wrist pain.  The Veteran reported it hurt to do push-ups.  In October 2001, the Veteran reported reinjuring his right wrist five to six months previously and being in a splint for two months.  He stated he did not have pain normally but when he tried to do push-ups or bear weight he had severe pain over the dorsal aspect of the wrist.  He had full range-of-motion of the wrist, pain with the Watson's maneuver, and tenderness over the scapholunate ligament.  Right wrist arthroscopy with debridement and possible pinning of the scapholunate joint was recommended.  The Veteran never underwent surgery and returned to full duty without limitation.

In November 2001, the Veteran was referred for possible carpal tunnel syndrome of the right wrist.  A March 2002 examination of the right wrist was normal and no pain was observed.  An undated STR mentioned a right wrist arthroscopy but did not contain any results.  The service separation examination report was negative for any wrist condition.  

A July 2011 VA treatment record suggested a mild carpal tunnel syndrome of the right upper extremity.

The Veteran underwent a VA examination in November 2011 and reported that his right wrist was painful in service due to working as a cook and from the fall suffered in 2000.  He stated he had periodic pain on the medial/ulnar aspect, three to four times per week.  Pain was worse with use of wrist, and better with rest and relaxation.  Slight decreased range of motion was observed.  The examiner determined that this was due to body habitus and age.  He also noted that the Veteran had identical range of motion bilaterally but did not report any pain in the left wrist.  Objective tenderness was noted at the medial and lateral joint spaces and slight subjective discomfort with extreme lateral and medial flexion was observed.  The examiner found that there was no definitively diagnosed problem of the right wrist in service other than a sprain, which is a temporary condition and not a lifelong diagnosis, and therefore his current right wrist condition was not related to or caused by any event or condition in service.  The examiner further determined that carpal tunnel syndrome was never mentioned in service or immediately after discharge, and therefore not connected to service.

The Board finds that the VA examination is an inadequate basis upon which to render a decision on this claim.  The examiner stated that there was no mention in service of carpal tunnel syndrome.  However, it is apparent that the Veteran was referred for possible carpal tunnel syndrome of the right wrist in November 2001.  Therefore, a new opinion is needed to consider the full medical history of the Veteran's right wrist.  Additionally, the STR denoting the referral from the Memphis Branch Medical Clinic to "Jackson Ortho" indicates there may be additional private records available regarding the Veteran's right wrist.  An effort to associate these records with the claims file should be made.

II.  Right Knee Arthralgia

The Veteran's service entrance examination was negative for any knee condition.  In a July 1997 examination, mild bilateral knee pain after running or playing basketball was noted.  There was no giving out, no locking, and the Veteran was not taking medication for his knees.  The examiner determined any condition of his knees was not considered disabling.  An October 2000 treatment report noted a history of right knee pain.

In April 2002, the Veteran complained of right knee pain and a left ankle sprain.  He was diagnosed with right patella tendonitis.  At a follow-up appointment in May 2002, he reported that his right knee felt better.  He walked with a mild antalgic gait due to the two injuries.  An October 2002 treatment record indicated that the Veteran experienced right knee pain from prolonged standing.  He was diagnosed as probably having patellofemoral syndrome.

At a December 2006 examination, the Veteran reported slight pain in the right knee when walking and standing for long periods which resolved with rest.  The examiner determined the condition was not considered disabling.  In February 2007, the Veteran complained of right knee pain and indicated his intent to apply for VA benefits.  

The Veteran reported at separation that he had bilateral knee trouble, with more pain in the right knee than in the left and that he wore braces on both knees during physical activity.  The examiner noted that his knee pain was controlled and not considered disabling.

In July 2009, the Veteran reported intermittent, chronic anterior right knee pain which he localized to the patellar tendon.  He stated that most of the time he is asymptomatic, that he is managing with a knee brace, did not need medication, and was satisfied with the way he was doing.  Examination revealed full range of motion with no tenderness, deformity, swelling, effusion, joint line tenderness, or instability.  Radiographs demonstrated minimal degenerative change.  He was diagnosed with chronic intermittent patellar tendinitis managed by non-operative means with an orthosis.

In September 2011, the Veteran sought VA treatment when he twisted his knee and ankle while playing basketball.  An x-ray examination revealed no significant osseous or articular abnormalities and possible mild superficial soft tissue edema.  

The Veteran underwent a VA examination in November 2011 at which he complained of bilateral knee pain and stiffness in the mornings for less than thirty minutes which recurred when he started moving again after prolonged immobility.  He reported his right knee was approximately 8 out of 10 in severity of pain one to two days per week.  He stated that the pain improved with relaxation, lack of use, or putting a pillow under his knees, and that he used ice for swelling and Motrin for pain.  He reported that at times he was unable to bear significant weight on the right knee and the pain sometimes required him to miss work.  Slight limitation of range of motion was seen on examination, with pain on flexion.  The examiner determined that the Veteran's body habitus appeared to be the sole reason for decreased flexion.  Both knees were objectively tender over the joint space anteriorly, both laterally and medially; there was vague tenderness in the popliteal fossa bilaterally; and there was tenderness superior to the patellae bilaterally in the distal tendon.  The Veteran reported occasional use of a knee pressure device to provide pressure sensation on the anterior patellar tendon area.  The examiner determined that the examination was not consistent with patellofemoral syndrome or a right patella tendonitis.  He stated that the Veteran's complaints were arthritis-like complaints.  Any very early findings of arthritic changes were not related specifically to any traumatic event that occurred in the military and therefore, no knee condition was incurred in or caused by military service.

A VA treatment record from August 2013 indicated that the Veteran underwent rehabilitation of his right knee from MS Sports Medicine in March 2012.  An MRI conducted in August 2013 revealed a small effusion, small Baker cyst, and a tear of the posterior horn of the medial meniscus.

In January 2014, a VA treatment record noted that the Veteran had mild to moderate right knee discomfort and very occasional mechanical symptoms.  Examination revealed full range of motion and no effusion or instability.  Mild medial and lateral joint line tenderness was observed.  No pain was experienced on patellofemoral compression and the Veteran had a normal gait pattern.  Radiographs demonstrated no significant abnormalities.  An MRI demonstrated a questionable tear of the posterior horn median meniscus versus degenerative change of the meniscus.  He was diagnosed with right knee arthralgia and possible internal derangement.  The Veteran stated he was certainly not symptomatic enough for arthroscopy of his knee and would continue wearing his knee brace, modifying his activities, and avoiding pain-provoking activities.

The Board finds that the VA examination is an inadequate basis upon which to determine the claim.  In July 2009, the Veteran was diagnosed with chronic intermittent patellar tendinitis.  The VA examiner stated that the November 2011 examination was not consistent with right patella tendonitis.  However, he did not indicate review of the July 2009 record or address the fact that patellar tendinitis was found to be chronic and intermittent.  Given the Veteran's history that he has had reoccurring pain in his right knee from physical activity and has been diagnosed with tendonitis/tendinitis both during and after service, a new opinion must be obtained that addresses whether the Veteran suffers from chronic intermittent tendonitis/tendinitis and whether this condition originated in service or whether each reoccurrence is a new, separate condition, unrelated to the tendonitis diagnosed in service.

Upon remand, an effort should also be made to obtain the Veteran's private right knee rehabilitation records.  

III.  Tension Headaches

The Veteran's service entrance examination was negative for any headache condition.  

In October 1987, the Veteran reported that he had headaches when he was 10 to 13 years old, but did not have them anymore after seeing a doctor.  In May 1994, the Veteran reported a headache.  

At a July 1997 routine examination, the Veteran reported having frequent headaches five years previously that were resolved.  He noted that he got headaches when he slept flat.  The examiner stated that the Veteran had headaches from 1987 to 1988 that were now resolved and not considered disabling.

At a March 2002 routine examination, the Veteran again reported frequent or severe headaches, stating that if he did not lie on a pillow, he would develop a headache.  The examiner determined this was not considered disabling.

In March 2007, the Veteran had an abnormal brain MRI which indicated a possible right middle cerebral trifurcation aneurysm.  A CT angiogram found no evidence for an intracranial aneurysm.  The Veteran reported to clinicians that prior to enlisting, he would sleep with plenty of head elevation from his pillow, but when he started serving on submarines, he slept supine with just a little pillow.  After a few minutes, he would get a headache at the occiput, described as a pressure sensation.  Getting up would relieve the pain.  If he arose too quickly, he would have several seconds of throbbing at the temples.  He reported to not have these problems when sleeping with two pillows.  He stated he had similar headaches when performing physical training.  He also stated he had sinus headaches, which occurred two to three times in the winter as a frontal and retrobulbar steady pressure relieved by over-the-counter sinus medications.  The clinician determined that the Veteran had positional and exertion headaches.  Additional testing was indicated to rule out intracranial or cervical pathology.

At the Veteran's March 2007 separation examination, he reported frequent or severe headaches when laying his head flat down on his pillow that started 18 years previously.  The examiner noted that the Veteran was evaluated by neurology, and that both an MRI and CT angiograph of the brain were normal.  The Veteran would seek treatment from VA for further complaints.  The examiner found any headache condition not considered disabling.

In July 2010, the Veteran had a neurology consult for a possible stroke, where he denied headaches at that time.

The Veteran underwent a VA examination in November 2011 which diagnosed tension headaches.  He described bifrontal headaches, sharp and aching in nature with dizziness and phono/photophobia, but no nausea.  They occurred at any time of day, but mostly in the mornings and had awakened him from sleep.  They lasted minutes to hours and recurred three to four times per month.  In the prior six months he had not missed any work due to headaches, had not been to the emergency department for headaches, and estimated he had had perhaps three incapacitating headaches.  The examiner stated that the medical record did not substantiate the presence of a headache disorder.  The headaches the Veteran currently described were deemed to be similar to one of the two types experienced in service, but seasonality was lost and unclear whether they were responsive to decongestants.  The examiner stated he could only speculate if these were the same headaches.

The Court of Appeals for Veterans Claims (Court) has held that medical opinions using the speculation language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain such language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). 

It does not appear as though any clinical testing was conducted in conjunction with the VA examination, except for review of a lumbar spine x-ray.  It is therefore unclear whether the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  Accordingly, a new opinion must be sought.  Additionally, an effort to obtain the Veteran's most recent relevant VA and private treatment records must be undertaken to provide more information and context regarding seasonality of any headache symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional records from the November 2001 referral from Memphis Branch Medical Clinic to "Jackson Ortho" for evaluation of possible right wrist carpal tunnel syndrome.

2.  Ask the Veteran to identify any additional relevant private medical records he wants VA to consider in connection with his claims.  After securing any necessary releases, such records should be associated with the claims file.  The Veteran is specifically asked to submit or provide the necessary information to obtain March 2012 records from MS Sports Medicine regarding rehabilitation of his right knee.  

3.  Obtain any relevant outstanding VA treatment records.

4.  After the above development is completed, request a supplemental opinion from an appropriate medical professional to determine the nature and likely etiology of the Veteran's right wrist condition, right knee arthralgia, and tension headaches.  The claims file must be made available for review.  Based on review of the record, the medical professional should address the following:

a.  Please identify the likely etiology for each right wrist disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The clinician is to specifically consider and address the Veteran's assertions regarding his in-service wrist symptoms and post-service continuity of such symptoms.  He or she is also to address the results, if available, of the November 2001 referral for possible carpal tunnel syndrome.

b.  Please identify the likely etiology for each right knee disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The clinician is to specifically consider and address the Veteran's assertions regarding his in-service right knee symptoms and post-service continuity of such symptoms.  He or she is also to address the in-service and post-service diagnoses of tendonitis/tendinitis and discuss whether each reoccurrence is a new, separate condition, or related to any right knee diagnoses made in service.

c.  Please identify the likely etiology for any headache disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The clinician is to specifically consider and address the Veteran's assertions regarding his in-service headache symptoms and post-service continuity of such symptoms.

The clinician is asked to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  It is left to the discretion of the clinician as to whether an additional examination is required regarding each claim.  If he or she determines that the questions cannot be resolved without resorting to speculation, then the clinician is to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5.  The AOJ should thereafter review the record and readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


